Citation Nr: 0416676	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  96-44 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana




THE ISSUE

Entitlement to service connection for claimed sarcoidosis, 
including fatigue and stiffness of the joints of the hands, 
fingers and legs.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to June 
1979.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 1996 rating decision by the RO in 
Philadelphia, Pennsylvania, which denied service connection 
for sarcoidosis, including fatigue and stiffness of the 
joints of the hands, fingers and legs.  

In June 1997, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in Philadelphia.  A transcript of this hearing was prepared 
and associated with the claims folder.  

In November 1997 and October 2002, this case was remanded by 
the Board to the RO for additional evidentiary development.  

The Board notes that jurisdiction over this case was 
eventually transferred to the RO in New Orleans, Louisiana.  

In an October 2003 decision, the Board denied the veteran's 
claim of service connection for sarcoidosis, including 
fatigue and stiffness of the joints of the hands, fingers, 
and legs.  

He subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed an 
unopposed Motion requesting that the Court vacate the Board's 
October 2003 decision and remand the case to the Board for 
additional development.  

In an April 2004 Order, the Court granted the Motion, vacated 
the October 2003 decision of the Board, and remanded the 
claim to the Board for compliance with directives that were 
specified in the Motion.  

The appeal is now being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

As noted in the Introduction, in the October 2003 decision, 
the Board denied the veteran's claim of service connection 
for sarcoidosis, including fatigue and stiffness of the 
joints of the hands, fingers and legs.  

In that decision, the Board essentially concluded that the 
preponderance of the evidence was against finding that the 
veteran's claimed sarcoidosis was incurred in or aggravated 
by his military service, or that the claimed disability had 
manifested to a compensable degree within one year of his 
separation from service.  

However, in the April 2004 Motion, the veteran's 
representative and the VA Office of General Counsel asserted 
that the Board had failed to fully comply with VA's duty to 
assist the veteran in the development of his claim.  

In particular, it was found that the Board should have taken 
further steps to obtain the veteran's complete VA treatment 
records.  See the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. § 5103A (West 2002).  

In this regard, it was noted that Board had determined in the 
October 2002 remand that the veteran had been hospitalized at 
a VA facility in August 2001 and September 2001, but that the 
records from that hospitalization were not associated with 
the claims folder.  In that remand, the Board specifically 
instructed the RO to obtain the veteran's hospital records 
and any other updated VA treatment records.  

However, the veteran's representative and the VA Office of 
General Counsel asserted in the April 2004 Motion that the RO 
had not undertaken sufficient steps to obtain the veteran's 
complete VA treatment records.  

For this reason, the parties concluded that VA had failed in 
its duty to assist the veteran in the development of his 
claim.

The Board notes that, in May 2004, the veteran submitted a 
packet of additional medical records directly to the Board 
from the VA Medical Center (MC) in Alexandria, Louisiana.  
This packet includes records pertaining to the veteran's 
admission to that facility in August 2001 and September 2001.  

The Board notes, however, that these records were not 
accompanied by a waiver of initial consideration of that 
evidence by the agency of original jurisdiction.  Therefore, 
the Board concludes that a remand of this case is necessary 
so that the RO can consider this evidence in the first 
instance.  

Furthermore, in accordance with the directives contained in 
the April 2004 Motion, the Board concludes that a remand of 
this case to the RO is also necessary in order to ensure that 
the requirements of VCAA are fully complied with by 
undertaking further efforts to obtain the veteran's complete 
VA medical records.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should request that the 
veteran identify each VA medical facility 
that has treated him for his claimed 
sarcoidosis in the past.  When the 
veteran responds, the RO should request 
all available treatment records 
pertaining to the veteran from each VA 
facility that he identifies (except where 
VA has already obtained records from that 
facility or made reasonable efforts to 
obtain the records from that facility for 
the dates specified).  

3.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional private doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his 
claimed disability.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

4.  Then the RO should then readjudicate 
the issue on appeal.  If any benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




